Citation Nr: 0032094	
Decision Date: 12/08/00    Archive Date: 12/20/00	

DOCKET NO.  98-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left forearm, currently rated 
30 percent disabling.  

3.  Entitlement to an increased evaluation for neuropathy of 
the left radial and medial nerves, currently rated 20 percent 
disabling.  

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left ankle, currently rated 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to 
February 1969.  By rating action dated in July 1998 the 
Department of Veterans Affairs (VA) Regional Office, St. 
Paul, Minnesota, denied entitlement to service connection for 
post-traumatic stress disorder and confirmed and continued a 
20 percent evaluation for residuals of a shell fragment wound 
of the left ankle.  The veteran appealed from those 
decisions.  In a rating action dated in September 1999 the 
regional office increased the evaluation for the shell 
fragment wound residuals of the left ankle from 20 percent to 
30 percent effective June 9, 1998, date of receipt of claim 
for increase.  The veteran appealed for a higher evaluation.  

In an April 2000 rating action the regional office confirmed 
and continued a 30 percent evaluation for residuals of a 
shell fragment wound of the left forearm and a 20 percent 
evaluation for neuropathy of the left radial and median 
nerves.  The veteran appealed from those decisions.  In 
October 2000 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting in 
Washington, D.C.  The case is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A psychiatric disability, including post-traumatic stress 
disorder was not demonstrated during the veteran's active 
military service.  

3.  Post-traumatic stress disorder has not been medically 
demonstrated subsequent to the veteran's separation from 
military service.  

4.  The shell fragment wound of the veteran's left forearm 
has resulted in pain and a limitation of grip strength.  The 
scar is well healed.  The fracture of the radius is healed 
with no residual deformity.  

5.  The shell fragment wound of the left forearm is 
productive of no more than severe disability.  

6.  There is no sensory loss above the wrist on the left 
side.  There is some mild hypesthesia to decreased sensation 
around the base of the thumb on the left hand.  

7.  The neuropathy of the left radial and median nerves has 
resulted in no more than mild disability.  

8.  The shell fragment wound of the left ankle has resulted 
in some limitation of motion of the ankle and pain on motion.  
There is no peripheral edema.  

9.  The shell fragment wound residuals of the left ankle are 
productive of no more than severe incomplete paralysis of the 
common peroneal nerve.  


CONCLUSIONS OF LAW

1.  The veteran does not have post-traumatic stress disorder 
that was incurred in or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991).  

2.  An evaluation in excess of 30 percent for residuals of a 
shell fragment wound of the left forearm with fracture of the 
radius and loss of muscle mass is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 5307 
(2000).  

3.  An evaluation in excess of 20 percent for neuropathy of 
the left radial and median nerves with weakness of the thumb 
and sensory loss is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Code 8514 (2000).  

4.  An evaluation in excess of 30 percent for residuals of a 
shell fragment wound of the left ankle with peroneal 
neuropathy and pain is not warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, Code 8521 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in connection with the veteran's 
claims, the regional office obtained all relevant medical 
evidence and also furnished the veteran VA examinations.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claims has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096,___, (2000), (to be codified at 38 U.S.C.§§  5103 and 
5103A).

1.  The Claim for Service Connection for 
Post-Traumatic Stress Disorder.  

The veteran's service medical records do not reflect the 
presence of a psychiatric disability, by complaint, symptom 
or diagnosis.  

The veteran's initial claim for VA disability benefits was 
submitted in December 1968, while his separation was still 
pending.  He referred to shell fragment wounds and malaria.  

When the veteran was examined by the VA in June 1969 a 
psychiatric disability was neither reported by him nor found 
by the examiner.  

The veteran was again examined by the VA in August 1974 when 
no reference was made to a psychiatric disability.  

In February 1998 the veteran submitted a claim for service 
connection for post-traumatic stress disorder.  

VA outpatient treatment records reflect that the veteran was 
seen at the psychiatric service on several occasions in early 
1998 with various complaints including periods of depression 
and decreased energy.  He also had problems sleeping and 
complained of increased irritability and hypervigilance.  

The veteran was afforded an examination by a VA psychologist 
in May 1998.  He expressed no major concerns with his job 
history and reported no work-related problems.  He stated 
that since he had retired he had too much time on his hands 
and needed to find activities to keep busy.  He used to have 
nightmares and dreams in the past but they had dissipated 
during the 1970's.  He denied having any flashbacks.  He 
reported hypervigilance and a startle response.  He claimed 
some concentration difficulties.  His responses to a 
psychological test for combat-related stress resulted in a 
score significantly below that for patients with post-
traumatic stress disorder.  The examiner noted that the 
veteran had experienced traumatic events in that he had been 
wounded in Vietnam on two occasions but concluded that he did 
not meet the full criteria for post-traumatic stress 
disorder.  The examiner was unable to establish any 
psychiatric diagnosis.  

The veteran was afforded a VA examination by a psychiatrist 
later in May 1998.  After service he had worked as a civilian 
employee with the Army and for the Corps of Engineers as a 
management analyst.  He took an early retirement and since 
that time he had been living with a brother in the family 
home.  On mental status examination he was oriented, alert 
and cooperative.  His affect was appropriate.  His speech was 
normal in mechanics and content and associations were 
coherent and relevant.  His intellectual functioning was 
grossly intact.  He reported an occasional nightmare, not 
especially war related but denied amnesia or sleepwalking.  
The veteran denied having any suicidal preoccupation or 
tearfulness although he had an occasional depressed thought.  
The examiner, who had reviewed the veteran's claims folder 
and his medical records, was unable to diagnose any 
psychiatric disability. 

In a December 1999 statement, a psychologist at the Mayo 
Clinic, Christopher D. Sletten, Ph.D., LP reported that the 
veteran had been referred to him for evaluation of possible 
post-traumatic stress disorder related to his military 
service in Vietnam.  He met with the veteran on two 
occasions, first in October 1999 and later in November 1999.  
During those sessions he reviewed with the veteran his 
experiences in Vietnam and conducted an extensive interview 
regarding post-traumatic stress disorder symptoms.  As a 
result of the interviews he had not found evidence for a 
definitive diagnosis of post-traumatic stress disorder.  

In support of his conclusion, he stated that there were a 
number of reasons for it, including a general history of 
stable and reliable functioning following the traumatic 
events.  Also, the veteran exhibited little emotional 
distress or interference from his symptoms.  Clearly there 
were disturbing events that the veteran was exposed to but 
those did not seem to have a significant lasting impact as 
was frequently seen in veterans with post-traumatic stress 
disorder.  Based on his findings from his interview he 
discussed with the veteran his impression that there possibly 
were some stress and anxiety-related difficulties at present 
but those did not seem to be related to post-traumatic stress 
disorder.  

During the October 2000 Board hearing, the veteran testified 
that he believed he had post-traumatic stress disorder based 
on his knowledge of the condition.  He stated that he did not 
walk around in the dark believing he was in Vietnam and did 
not believe he was in a fog but he had things that he related 
to.  He related that he had been a survivor of a company that 
had been decimated.  He felt the VA was remiss in not calling 
him back for another comprehensive examination when he 
appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for post-traumatic 
stress disorder if, during service, the individual was 
exposed to a traumatic event such as actual or threatened 
death or a serious injury and the individual's response 
involved intense fear, helplessness or horror and there are 
other manifestations such as persistently reexperiencing the 
traumatic event, persistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, and 
persistent symptoms of increased arousal because of the event 
so as to support the diagnosis.  

In this case, the record reflects that the veteran served in 
combat during Vietnam and received several wounds.  Thus, the 
evidence is adequate to establish the presence of an 
inservice stressor.  However, the veteran has been examined 
by a VA psychologist and a psychologist at the Mayo clinic 
and he has also been examined by a VA psychiatrist and none 
of the examiners were able to diagnose post-traumatic stress 
disorder or, for that matter, any other psychiatric 
disability.  In the absence of the current presence of a 
psychiatric disability, including post-traumatic stress 
disorder, an evidentiary basis which would warrant allowance 
of the veteran's claim for service connection for post-
traumatic stress disorder has not been established.  

The psychiatric evaluations of the veteran were based on a 
correct and complete understanding of his past history, 
including his combat experiences.  The findings were set 
forth in considerable detail and there are no errors or 
irregularities which would warrant a conclusion that the 
multiple, quite consistent, examinations are not adequate for 
the stated purpose.  Accordingly, reexamination of the 
veteran at this time in connection with his claim for service 
connection for post-traumatic stress disorder is not 
considered to be warranted.  

2.  The Claim for an Increased Evaluation 
for Residuals of a Shell Fragment Wound 
of the Left Forearm with a Fracture of 
the Radius and Loss of Muscle Mass, 
Currently Rated 30 Percent Disabling.  

The veteran's service medical records reflect that he 
sustained multiple shrapnel wounds of the left lower 
extremity and shrapnel wounds of the left arm with an open 
fracture of the left radius from a booby trap in Vietnam in 
July 1968.  The initial debridement was followed by 
application of a splint.  He was transferred to another 
hospital for further treatment, convalescence and 
disposition.  

On physical examination it was noted that the veteran was 
right-hand dominant.  There were multiple shrapnel wounds of 
the left lower extremity that had been closed and were 
healing.  There were multiple shrapnel wounds of the left 
upper extremity that were closed and healing.  There was a 
comminuted nondisplaced fracture of the left radius.  There 
was hypesthesia over the dorsum of the left thumb and over 
the medial aspect of the dorsum of the left foot.  

Following his admission to the hospital his treatment 
included plaster immobilization of the left upper extremity 
until the fractured radius healed.  Physical therapy was then 
instituted to increase the range of motion and strength in 
the left upper extremity.  He complained of inability to 
fully rotate his left forearm.  He further complained of pain 
along the ulnar aspect of the left forearm and weakness in 
the forearm and hands.  He complained of numbness over the 
dorsum of the left thumb and dorsum of the left foot.  
Physical findings reflected some limitation of motion of the 
left elbow.  Range of motion of the wrist and fingers was 
within normal limits.  There was some limitation of pronation 
and supination of the left forearm.  The shrapnel wounds of 
the left upper extremity and left lower extremity were all 
healed and nontender.  There was hypesthesia present over the 
dorsum of the left thumb and the dorsal medial aspect of the 
left foot.  The final diagnoses were multiple wounds of the 
forearm, thigh and calf, fracture of the left radius, partial 
ankylosis of the left elbow, and incomplete neuropathy of the 
superficial radial nerve.  

In a May 1969 rating action service connection was granted 
for the shrapnel wound residuals and a convalescent rating of 
50 percent was assigned with an examination scheduled to 
determine the permanent residuals of the wounds.  

When the veteran was examined by the VA in June 1969 it was 
noted that the shell fragment wound of the left forearm was a 
perforating wound.  The point of entry was on the medial 
aspect of the left forearm where there was a combined 
debridement scar and shell fragment wound scar.  There was 
some bulging of the wound scar on the medial aspect of the 
left forearm from destruction of the superficial fascia in 
the area.  There was another shell fragment wound and 
operative scar at the site of exit on the lateral aspect of 
the middle one-third of the left forearm.  The scar was not 
adherent and not tender.  It appeared somewhat depressed.  
Flexion and extension of the left elbow was complete.  There 
was some loss of supination and pronation of the left 
forearm.  The diagnoses included residuals of a shell 
fragment wound of the left forearm and healed fracture of the 
left radius.  

In a July 1969 rating action a 20 percent evaluation was 
assigned for residuals of the shell fragment wound of the 
left forearm with healed fracture of the left radius.  

In a June 1970 statement Joseph M. Janes, M.D., indicated 
that the veteran had scars on his left forearm and some 
depression in the area.  There was full flexion and extension 
of the elbow and normal wrist motions.  He lacked a few 
degrees of pronation and supination.  X-rays of the left 
forearm showed a fracture of the midshift of the left radius 
that was soundly healed with some ulnar bowing.  There were 
multiple metallic fragments in the forearm.  

The veteran was afforded a VA neurologic examination in 
December 1998.  He had a loss of substance of the left 
forearm at the site of a gunshot wound that did not bother 
him in any way.  He believed his left arm was slightly weaker 
that the right but no more so than one would expect with his 
inactivity.  Examination of the upper extremities revealed a 
loss of substance of the radial side of the lower forearm.  
There was a depression at the site of the motor loss and in 
the middle of the depression a positive Tinel's sign could be 
demonstrated at the site of a severed greater superficial 
radial nerve.  Distal to that he had the expected loss of 
sensation to pinprick over the thumb and index finger in the 
distribution of the greater superficial radial nerve.  The 
examiner could not demonstrate any real weakness of any of 
the other muscles in the forearm.  Deep tendon reflexes were 
equal and active.  His grip strength was strong.

The veteran was afforded a VA examination in January 1999.  
Examination of the left arm showed that range of motion at 
the left elbow was normal.  There was a scar on the left 
forearm that was well healed and nontender.  There was some 
limitation of motion of the left wrist.  Testing showed that 
he could press only 90 pounds with his left hand while he 
could press 240 pounds with his right hand.  The impressions 
included old fracture of radius of the left arm and multiple 
metallic foreign bodies retained in the left forearm from the 
elbow to the metacarpals.  

The veteran was afforded a VA neurological examination in 
February 2000.  He stated that he had continued to have pain 
in the left arm over the years especially below the elbow.  
He had no problem above the left elbow.  His whole left hand 
occasionally became numb.  On examination his arms were 
strong.  Reflexes at the elbows were brisk and equal on both 
sides.  No atrophy or fasciculations were noted.  There was 
no sensory loss above the wrist on either side.  There was 
weakness of dorsiflexion in the left hand and extension of 
the fingers.  There was some mild hypesthesia to decreased 
sensation around the base of the thumb on the left hand.  
There was a well-healed concave deformity in the left forearm 
from the injury.  The examiner stated that the veteran had 
residuals of a mild to moderate left radial nerve palsy.  

The veteran was afforded a VA orthopedic examination in 
February 2000.  He complained of persistent pain involving 
his left forearm that was considerably weaker than it used to 
be.  He complained of pain at the elbow, a pins and needles 
sensation in the hand and increasing pain at the back of his 
left hand as well as numbness on arising.  An examination of 
the left forearm showed a retracted well-healed scar.  Some 
induration of the scar was noted.  The wrist was freely 
movable.  Testing the strength in his left forearm showed 
that he could not press more than 100 pounds with the left 
hand while he could press 260 pounds with his right hand.  
The impressions included healed fracture of the left radius, 
decreased muscular strength of the left forearm and retained 
shrapnel in the left forearm and hand.  The examiner 
commented that pain could significantly limit function and 
motion and cause loss of a range of motion and excess 
fatigability and incoordination.  

During the October 2000 Board hearing, the veteran testified 
that his left hand would lock up on him.  He had extreme pain 
where the shrapnel entered.  He related that there were 
several fragments in the hand.  

A 20 percent evaluation is warranted for moderately severe 
injury to Muscle Group VII (muscles arising from the internal 
condyle of the humerus) of the minor upper extremity.  A 
30 percent evaluation requires severe injury.  38 C.F.R. Part 
4, Code 5307.  

Unfavorable ankylosis of a wrist in any degree of palmar 
flexion or with ulnar or radial deviation warrants a 
40 percent evaluation when the minor extremity is involved.  
38 C.F.R. Part 4, Code 5214.  

In this case, the record reflects that the veteran has some 
loss of strength involving his left upper extremity and pain.  
However, the scars are well healed and the fracture of the 
radius is healed with no residual deformity.  The veteran is 
currently in receipt of a 30 percent evaluation for the shell 
fragment wound residuals of his left forearm which is the 
maximum provided under the provisions of Diagnostic Code 5307 
based on muscle damage.  A 40 percent evaluation is provided 
under Diagnostic Code 5214 when there is unfavorable 
ankylosis of the wrist; however, that condition has not been 
demonstrated in this case.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the United States Court of Appeals for 
Veterans Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  In this regard, it 
appears that those provisions apply to musculoskeletal 
disabilities involving limitation of motion of a joint.  
Johnson v. Brown, 9 Vet. App. 7 (1996); Johnston v. Brown, 
10 Vet. App. 80 (1997); VAOPGCPREC 9-98 (August 14, 1998).  
However, the Board notes that the applicable rating schedule 
provisions pertaining to severe disability of muscles also 
provide for consideration of fatigue and fatigue-pain 
affecting the particular functions controlled by the injured 
muscles as well as weakness and impairment of coordination.  
The VA examinations have disclosed pain that could 
significantly limit function, motion and cause loss of range 
of motion and could cause excess fatigability and 
incoordination.  Those findings have been considered by the 
Board in evaluating the degree of severity of the veteran's 
shell fragment wound residuals of the left forearm.  However, 
as noted previously, the veteran is already in receipt of the 
maximum rating permitted under Diagnostic Code 5307 based on 
muscle injury.  Unfavorable ankylosis of the wrist has not 
been demonstrated so as to warrant entitlement to a higher 
evaluation of 40 percent under the provisions of Diagnostic 
Code 5214.  Thus, the Board is unable to conclude that an 
evaluation in excess of 30 percent is warranted for the shell 
fragment wound residuals of the veteran's left forearm.  

3.  The Claim for an Increased Rating for 
Neuropathy of the Left Radial and Median 
Nerves with Weakness of the Thumb and 
Sensory Loss, Currently Rated 20 Percent 
Disabling.  

In his December 1968 claim for VA disability benefits, the 
veteran claimed service connection for all disabilities 
involving his left upper extremity as a result of the shell 
fragment wounds.

When the veteran was examined by the VA in June 1969 there 
was a mild weakness of extension of all the digits of the 
left hand.  There was a decreased superficial sensation on 
the dorsum of the left thumb and the radial portion of the 
hand itself.  The diagnoses included neuropathy of the left 
radial nerve.  

In a July 1969 rating action a 20 percent evaluation was 
assigned for neuropathy of the left radial nerve under 
Diagnostic Code 8514.  He was also granted a 20 percent 
evaluation for the shell fragment wound of the left forearm 
with healed fracture of the left radius in that rating 
action.  The 2 evaluations for the left upper extremity 
disabilities encompassed all of his complaints regarding that 
extremity.  No other disability involving the left upper 
extremity was reported.  The retained metallic foreign bodies 
in the forearm and hand are documented.  However, disability 
ratings are based on clinical manifestations, and those are 
all accounted for within the current ratings.  The rating 
schedule does not provide for separate evaluations for 
retained foreign bodies, per se.  

When the veteran was afforded the VA neurological examination 
in December 1989, he had a loss of sensation to pinprick over 
the thumb and index finger in the distribution of the greater 
superficial radial nerve.  Deep tendon reflexes were equal 
and active.  His grip strength was strong.

When the veteran was afforded the VA neurological examination 
in February 2000 he complained of pain in the left arm, 
especially below the elbow.  He had no problem above the left 
elbow.  The whole left hand on occasion became numb 
especially when he kept it in one position for a long time.  
However, that problem occurred in both hands.  On examination 
the veteran's arms were strong.  Reflexes at the elbows were 
brisk and equal on both sides.  No atrophy or fasciculations 
were noted.  There was no sensory loss above the wrist on 
either side.  There was weakness in the left hand on 
dorsiflexion and extension of the fingers.  There was some 
mild hypesthesia, or decreased sensation around the base of 
the thumb on the left hand.  The examiner stated that in 
summary the veteran had residuals of a mild to moderate left 
radial nerve palsy.  He stated that the condition had 
apparently not changed over the years and was not likely to 
do so.  

During the October 2000 Board hearing, the veteran testified 
that he had difficulty grasping things with his left hand.  
He related that he had diminished strength in his left upper 
extremity.  

A 20 percent evaluation is warranted for mild or moderate 
incomplete paralysis of the musculospiral nerve (radial 
nerve) of the minor upper extremity.  A 40 percent evaluation 
requires severe incomplete paralysis.  38 C.F.R. Part 4, Code 
8514.  

The most recent VA neurological examination reflected that 
reflexes at the veteran's elbows were brisk and equal on both 
sides and no atrophy or fasciculations were noted.  There was 
no sensory loss above the wrist on either side.  There was 
some mild hypesthesia to decreased sensation around the base 
of the thumb on the left hand.  The examiner indicated that 
the veteran had residuals of a mild to moderate left radial 
nerve palsy.  Under the circumstances of this case, the Board 
is unable to conclude that the neurological manifestations of 
the veteran's left arm wound are equivalent in severity to 
severe incomplete paralysis of the radial nerve so as to 
warrant entitlement to the next higher evaluation of 
40 percent under Diagnostic Code 8514.  Accordingly, it 
follows, that favorable action in connection with his claim 
for an increased rating for the neuropathy of the left radial 
and medial nerves is not warranted.  
4.  The Claim for an Increased Evaluation 
for Residuals of a Shell Fragment Wound 
of the Left Ankle with Peroneal 
Neuropathy and Intermittent Pain, 
Currently Rated 30 Percent Disabling.  

When the veteran was afforded a VA orthopedic examination in 
June 1969 it was noted that he had had shell fragment wounds 
of the extremities including the left ankle.  The veteran 
complained of an area of numbness on the dorsum of the left 
foot and when the scar on the left ankle was touched or 
tapped there was a sort of a tingling sensation on the dorsum 
of the left foot.  On examination it was noted that the 
veteran walked without a limp.  There was a shell fragment 
wound scar one-half inch in diameter on the anterior aspect 
of the left ankle toward the lateral side.  The scar was not 
tender or adherent but when the scar was touched the veteran 
had a tingling sensation on the dorsal aspect of the left 
foot.  The diagnoses included shell fragment wound scar of 
the left ankle, mildly symptomatic.  

On the VA neurological examination in June 1969 there was a 
mild degree of decreased superficial sensation to the dorsum 
of the left foot.  The diagnoses included neuropathy of the 
terminal branches of the superficial peroneal nerve on the 
left.  

In the July 1969 rating action a 10 percent evaluation was 
assigned for a shell fragment wound scar of the left ankle 
with neuropathy of the terminal branches of the left peroneal 
nerve under Diagnostic Code 8522.  

In his June 1970 statement Dr. Janes indicated that the 
veteran had no real problem regarding his left ankle.  He had 
a numb feeling around the medial aspect of the left foot.  
Motions of the left ankle were normal.  There was evidence of 
a wound on the anterolateral aspect of the ankle.  X-ray 
studies of the left ankle showed a metallic fragment adjacent 
to the anterolateral lower end of the fibula.  

In December 1998 the veteran was afforded a VA orthopedic 
examination regarding his left ankle.  He stated that his 
left ankle caused problems when he attempted to work out.  He 
stated that his ankle became painful after wearing a heavy 
shoe.  He stated that he could not walk on the ankle on some 
days.  On examination the veteran's gait was slightly slow 
and he walked with a slight right limp.  Dorsiflexion of the 
left ankle was to 10 degrees and plantar flexion to 25 
degrees.  Inversion was to 15 degrees and eversion to 15 
degrees.  The veteran did not complain of pain in any of the 
ranges of motion.  He walked on his tiptoes awkwardly.  He 
complained of left ankle pain walking on his heels, walking 
on the lateral and medial edges of the foot and walking heel 
to toe.  He complained of left ankle pain on shallow 
squatting and did not do a deep squat.  There was no lower 
extremity atrophy.  There was no left ankle redness, 
swelling, tenderness or deformity or a lateral instability.  
There were two scars on the left anterior ankle and the lower 
one was slightly tender.  Both of the scars were well healed.  
There was X-ray evidence of a retained metallic foreign body 
in the left ankle and X-ray evidence of residual traumatic 
arthritis of the left ankle.  

On the VA neurological examination in December 1998 there was 
evidence of a gunshot wound of the left ankle where there was 
retained shrapnel by X-ray.  There was no local tenderness or 
loss of function of the ankle but there were some mild 
sensory complaints involving the external popliteal nerve.  
Those were patchy but real.  The remainder of the examination 
of the lower extremities was normal.  The veteran could hop 
on either foot.  His gait and station were normal.  He could 
do a deep knee bend.  The remainder of the neurological 
examination was normal.  

In a September 1999 rating action the evaluation for the 
shell fragment wound residuals of the left ankle was 
increased from 20 percent to 30 percent effective June 9, 
1998.  

When the veteran was afforded the VA neurological examination 
in February 2000 he stated that he had tingling in his feet 
on occasion which was worse in the left ankle.  He stated 
that the left ankle on occasion felt weak and might give way.  
On examination the left knee and ankle jerks were present.  
There was no sensory loss in the feet and the position sense 
was normal.  There was no weakness in dorsiflexion of the 
left ankle but there was a slight weakness of eversion of the 
left foot.  Strength in the left foot was 3/5 for eversion.  
The examiner stated that in summary the veteran had a left 
superficial nerve palsy in the foot.  He stated that the 
condition had apparently not changed over the years and was 
not likely to do so.  

When the veteran was afforded the VA orthopedic examination 
in February 2000 he stated that the pain in his left ankle 
had persisted and he was unable to walk any distance without 
discomfort.  The ankle felt unstable and weak and he had 
considerable pain after walking a quarter of a mile or 
standing for more than 15 minutes.  On examination his gait 
clearly showed a favoring of the left leg because of 
discomfort in the left ankle.  On examination of the left 
ankle there was limitation of plantar extension to 30 degrees 
and dorsiflexion to 10 degrees.  Pronation and supination 
were also limited and somewhat painful.  There was no 
peripheral edema.  Pedal pulses were easily palpable 
bilaterally.  Knee and ankle reflexes were active and equal.  
The impressions included status post sprain and shrapnel 
injury of the left ankle.  The examiner commented that pain 
could significantly limit the veteran's function and cause 
loss of range of motion and could also cause excess 
fatigability and incoordination.  

During the October 2000 Board hearing, the veteran testified 
that his left ankle was very weak.  He stated that he could 
not do any sustained walking and could not do any sustained 
exercise.  He related that he had fallen on several occasions 
because of weakness and instability of the left ankle.  He 
stated that he did not wear any braces.  He had tried braces 
and that seemed to aggravate his condition.  He stated that 
he took over-the-counter medication to alleviate the pain. 

A 30 percent evaluation is warranted for severe incomplete 
paralysis of the external popliteal nerve (common peroneal 
nerve).  A 40 percent evaluation requires complete paralysis 
with footdrop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsiflexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot and 
anesthesia covering the entire dorsum of the foot and toes.  
38 C.F.R. Part 4, Code 8521.  

In this case, the record discloses that the veteran has some 
limitation of motion of the left ankle and pain on motion; 
however, there is no peripheral edema.  The veteran has 
reported weakness and instability of the ankle causing him to 
fall on several occasions and he has stated that he is unable 
to do any sustained walking or exercise.  However, the VA 
examinations have not disclosed findings including footdrop 
and anesthesia covering the entire dorsum of the foot and 
toes resulting in complete paralysis of the peroneal nerve so 
as to warrant entitlement to the next higher evaluation of 
40 percent under the provisions of Diagnostic Code 8521.  
Accordingly, under the circumstances, an evaluation in excess 
of 30 percent for the veteran's left ankle disability would 
not be warranted under the applicable rating schedule 
provisions.  

When the veteran was examined by the VA in February 2000 the 
examiner commented that the pain involving the veteran's left 
ankle could significantly limit the function of the ankle as 
well as motion of the ankle and could cause excess 
fatigability and incoordination.  The Board has considered 
these matters in connection with the DeLuca case discussed 
above; however, for the reasons already discussed, the Board 
does not find that an evaluation in excess of 30 percent for 
the veteran's left ankle disability would be warranted under 
any of the applicable rating schedule provisions.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is not established.  Entitlement to an evaluation in 
excess of 30 percent for residuals of a shell fragment wound 
of the left forearm with fracture of the radius is not 
established.  Entitlement to an evaluation in excess of 
20 percent for neuropathy of the left radial and medial 
nerves with weakness of the thumb and sensory loss is not 
established.  Entitlement to an evaluation in excess of 
30 percent for residuals of a shell fragment wound of the 
left ankle with peroneal neuropathy is not established.  The 
appeal is denied.  


		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals







